PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated March 23, 2004, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on January 21, 2004, appealing the Order on the appellant’s postconviction motion, entered on December 11, 2003, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App.9.110(b).
DISMISSED.
ALLEN, PADOVANO and LEWIS, JJ., concur.